Filed 1/8/15 P.v . Donahue CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----




THE PEOPLE,                                                                                  C075609

                   Plaintiff and Respondent,                                          (Super. Ct. Nos.
                                                                                     MCYKCRBF111247,
         v.                                                                          MCYKCRBF12519)

SONIA VICTORINE DONAHUE,

                   Defendant and Appellant.




         Appointed counsel for defendant Sonia Victorine Donahue has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We find no arguable error that would
result in a disposition more favorable to defendant and shall affirm the judgment,
directing minor corrections to the abstract of judgment.




                                                             1
                                    BACKGROUND
       Case No. 11-1247
       On September 8, 2010, defendant hitched a ride to Yreka and stole items from the
driver’s purse, including $70 in cash and a debit card. The driver identified defendant
from a photo lineup. When interviewed, defendant admitted that she had taken the items
and, in addition, had used the debit card to withdraw $200 from the driver’s bank
account. The People filed various charges against defendant, including felony petty theft
with a prior burglary conviction (former Pen. Code, § 666;1 count 1) to which she
ultimately pled guilty, as we describe post.
       Case No. 12-519
       In the very early morning of December 30, 2011, Pacific Power employee James
Harkless responded to a power outage in Happy Camp. While Harkless was in the
extended boom/bucket portion of his truck, making repairs to the power line, defendant
entered his company truck and drove it from the scene with Harkless trapped in the
bucket. Harkless was able to shut down the truck using a kill switch, but defendant
started the truck up again and continued to drive. This continued multiple times while
Harkless screamed and pleaded for his life. Defendant then intentionally rammed the
boom into a power pole, knocking Harkless out of the bucket. He sustained major
injuries including a broken neck and arm. Defendant fled the scene and abandoned the
truck, which was found two days later. This conduct resulted in various charges--
encompassing the first seven counts of the information in case No. 12-519--including
carjacking (§ 215, subd. (a); count 2), assault by means of force likely to produce great
bodily injury (§ 245, subd. (a); count 3), and assault with a deadly weapon (§ 245, subd.




1 Further undesignated statutory references are to the Penal Code in effect at the time of
the charged offenses.

                                               2
(a); count 4), the three counts to which defendant ultimately pled guilty, as we describe
post.
        On March 25, 2012, officers stopped a van being driven by defendant’s mother.
Inside the van, officers saw a one-year-old child. While the officer was writing the
citation, the van started up and sped away, driving in the wrong lane and above the speed
limit while the officers pursued it with lights and siren activated. When the van finally
stopped, defendant jumped out of the driver’s seat and ran. She fell and then sat down
and pretended to have a gun in her purse which she held to her head. This conduct
resulted in various charges--encompassing counts 8 and 9 of the same information--
including felony evading (Veh. Code, § 2800.2, subd. (a); count 8), and endangering the
health of a child (§ 273a, subd. (a); count 9), both counts to which defendant ultimately
pled guilty, as we describe immediately post.
        Pleas and Sentencing
        Defendant entered a negotiated plea to certain charges in both cases, as detailed
ante, in exchange for a stipulated state prison sentence of 19 years. In connection with
counts 2, 3 and 4, defendant admitted a great bodily injury enhancement. (§ 12022.7,
subd. (a).) She also admitted a strike prior.
        The court imposed the agreed-upon sentence of 19 years2 as well as various fees
and fines and awarded presentence custody credit. Defendant appeals. She did not
obtain a certificate of probable cause. (§ 1237.5.)



2  The sentence breaks down as follows: Case No. 12-519: Count 2--the midterm of five
years doubled for the strike prior plus a consecutive three-year term for the enhancement
(13 years); Count 3--a consecutive one-third the midterm or one year doubled for the
strike prior and a concurrent three-year term for the enhancement (two years); Count 4--a
concurrent midterm of three years doubled for the strike prior and a concurrent three-year
term for the enhancement; Count 8--a concurrent midterm of two years doubled for the
strike prior; Count 9--a consecutive one-year-four-month term doubled for the strike prior
(two years eight months). Case No. 11-1247: Count 1--a consecutive one-third the

                                                3
                                       DISCUSSION
       Counsel filed an opening brief requesting that we review the record and determine
whether there are any arguable issues on appeal.3 (Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
       We note two minor errors in preparation of the abstract of judgment. Defendant
was awarded 15 percent conduct credit (§ 2933.1) in case No. 12-519 but the abstract
erroneously reflects that the 94 days of conduct credit was awarded pursuant to section
4019 (the wrong box was checked). Additionally, appellate counsel notes that the
abstract incorrectly reflects a $25 attorney fee award, but adds that counsel planned to
request correction in the trial court. Because we do not know if that correction was made,
and we are directing a correction to the abstract in any event, we will order the abstract
corrected as to both errors.




midterm or eight months doubled for the strike prior (one year four months). We note
that pursuant to the stipulation, the court imposed concurrent time on the mandatory
consecutive section 12022.7 enhancements (see § 12022.7, subd. (a)) in connection with
counts 3 and 4 (both charging assault). There was no objection or request for application
of section 654 at sentencing. Thus any claim that a component of the plea agreement
violates section 654 would be forfeited had it been raised on appeal. (Cal. Rules of
Court, rule 4.412(b); People v. Hester (2000) 22 Cal.4th 290, 295-296.)
3 Counsel failed to set forth the facts of the case(s), instead merely referring us to the
documents supporting defendant’s plea in the trial court. This is unacceptable. (See
California Rules of Court, No. 8.204(b)(2)(C), (e).)

                                              4
                                     DISPOSITION
      The trial court is directed to prepare a corrected abstract of judgment to reflect that
conduct credit of 94 days was awarded in case No. 12-519 pursuant to section 2933.1 and
also to remove the $25 attorney fee award if that correction has not already been made,
and to forward a certified copy of the corrected abstract to the Department of Corrections
and Rehabilitation. The judgment is affirmed.




                                                        DUARTE                , J.



We concur:



      RAYE                 , P. J.



      ROBIE                , J.




                                             5